Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive. The applicant has argued that the claims have been amended to overcome the double patenting rejection. The applicant has further argued that Kutkut does not teach open-loop fast charging mode, Kallmeyer does not teach fast charging and cannot use fast charging as it is wireless charging, and that an evidentiary reference’s apparent lack of the word “charging” (Sood) should invalidate the prior art combination. To all of these assertions, the examiner respectfully disagrees.
As for the double patenting rejection, the now granted patent 10734830 in e.g. Claim 4 includes “fast charging system” (comparable to “fast charging mode”) which “determine a fast charging mode according to the instruction” (instruction being to “adjust a voltage value of an output voltage to K times the value of the voltage between the positive and negative electrodes of the battery according to the instruction information, the K being any real number greater than one;”). The instant application’s ¶’s [115-117] discloses that this instruction is an open-loop instruction. These steps occur in the patent before the terminal receives and converts the power, just like the instant application. However, the examiner will withdraw Claims 1 and 7 from the double patenting rejections as they lack this “determine” limitation.
As for Kutkut and Kallmeyer, the applicant is applying piecemeal analysis to them (In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).). Kutkut was not relied upon to teach fast charging, only the open loop mode; the fast charging was from the Fischer reference. As for Kallmeyer, the applicant is mistaken stating that fast charging cannot be performed in wireless charging systems. Fast charging can be defined in many ways, and a simple google search comes up with many fast charging systems for wireless power (wattage, amperage, pulsing, etc.). As for how Kallmeyer applies, it is applicable as it deals with communications for charging a battery between a charger and device, just like the Fischer reference.
As for the evidentiary art, the applicant is mistaken when attempting to disqualify that reference as prior art. Evidentiary art is simply demonstrating what is known to those having ordinary skill in the art. Therefore, Sood does not have to describe charging. For all of these reasons, the applicant’s arguments have been respectfully refuted.
The specification and claim objections are withdrawn due to the amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10734830. Although the claims at issue are not identical, they are not patentably distinct from each other because the substance of the claims of the concurrent application are the same, namely that there is an open-loop (disclosed by this current application as a fixed conversion ratio, see esp. ¶[117] of the PGPub, where a fixed conversion ratio is claimed instead of “open loop” in the concurrent application) fast charging. Claims 2-4 and 11-13 of this application further mirrors the substantive limitations of Claims 1, adjust a voltage value of an output voltage to K times the value of the voltage between the positive and negative electrodes of the battery according to the instruction information, the K being any real number greater than one;”). The instant application’s ¶’s [115-117] discloses that this instruction is an open-loop instruction. These steps occur in the patent before the terminal receives and converts the power, just like the instant application.

    PNG
    media_image1.png
    594
    849
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (USPGPN 20030054703) in view of Kutkut et al (USPGPN 20040189251) and Kallmyer (USPGPN 20100256709), as evidenced by Sood ( “What are the advantages and disadvantages of an open–loop control system?” Pragya Sood, Specialties.bayt.com, Published 
Independent Claim 1, Fischer teaches a charging method (Figs. 9-12B), wherein the method comprises: obtaining, by a terminal (10 see Figs. 1-3 & 5), a charging mode supported by a charger (22, see Fig. 1) connected to the terminal (808 to 804 & 802 in Fig. 9, steps 926 & 932 of Fig. 10B, 1070 in Fig. 11, and 1300 of Fig. 12B, along with ¶’s [44, 58-63, 66-68, & 78-81] describes determining the charging mode supported by the charger 22 via 12 & 16); when the charging mode supported by the charger comprises an fast charging mode (see Figs. 9-12B & ¶’s [44, 58-63, 66-68, & 78-81]), instructing the charger to output an output voltage that has a voltage value being K times the value of a battery voltage value (one having ordinary skill in the art understands that as there will be an output voltage received [likely 5V in the USB system] and a battery voltage {likely 2.4V-4.2V as it is a lithium ion cell;, see ¶[32]}; that this output voltage would be greater than 1x the voltage of the battery cell) sending, by the terminal, an open-loop fast charging instruction to the charger (fast charging disclosed above, again, when the charger is not being sent feedback about its output, one having ordinary skill in the art would understand that it was already in an open loop state) receiving, by the terminal, the output voltage and an output current that are transmitted by the charger according to the open-loop fast charging instruction (one having ordinary skill in the art understands that when a charger charges a device, both voltage and current are sent, where the charger, which is not disclosed to monitor its output, nor receive such data, would be assumed by one having ordinary skill in the art to be in an open loop mode)

Kutkut teaches a terminal being in an open-loop fast charging system (title describes the system as a rapid battery charger, i.e. a fast battery charger; the DC-DC converter shown in Fig. 14 is described by ¶’s [47 & 48] as being a buck based converter which operates in an open-loop form as being at least one of the modules of Fig. 3). Sood provides evidence that Open-Loop control provides improved simplicity (simpler in layout and construction), costs/economical (less monitoring and communication parts), and stability (less parts and improved simplicity means upkeep and things which can go wrong decrease). Furthermore, one having ordinary skill in the art understands that by having a DC-DC converter, like that of Kutkut, on the terminal itself, it can help to ensure both the safety and stability of the system, as the DC-DC buck converter can help to ensure that the battery is safely charged at the right levels (where a damaged battery can easily injure the terminal and the user of the terminal) and is stably charged at the right levels.
Kutkut further teaches converting, by the terminal, the output voltage into a charging voltage, wherein the charging voltage has a voltage value being 1/K times the voltage value of the output voltage, and converting, by the terminal, the output current into a charging current, wherein the charging current has a current value being K times a current value of the output 
It would have been obvious to a person having ordinary skill in the art to modify Fischer with Kutkut to provide improved stability, safety, simplicity, flexibility, and costs.
The applicant has argued that as the secondary reference Kutkut does not have the exact same structure of the invention. The examiner respectfully disagrees. The examiner notes in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Fischer was employed to teach the interactions between the device with a rechargeable battery and a charger, while the Kutkut reference was employed to teach a device with a DC/DC converter 
Fischer is silent to determining, by the terminal, that both the terminal and the charger are in an open loop state.
Kallmyer teaches determining, by the terminal, that both the terminal and the charger are in an open loop state (abstract, ¶’s [06, 07, 09, 16, 21, 23, 24, 42-44, 60, 61, 70, 81, 128, 136-138, esp. 42-44, 60, 61, 136-138], and Fig. 8 describe a system, like the applicant’s, in which both the closed loop and the open loop control are used in the control, and in an embodiment, under certain scenarios, like applicant’s Claims 5 and 7, when the charge/power level of the battery is above a certain threshold, it transitions to the closed loop [i.e. feedback] charging method, see esp. ¶’s [61, 62, 136-138]). While this system is used for wireless charging, it is still analogous art as it is involved with the recharging of a terminal like Fischer and the applicant’s invention, involves determining the mode for both the terminal and the charger like Fischer and the applicant’s invention, and involves communication between the two like with Fischer and the applicant’s invention. In addition, the applicant’s claims 1 and 10 do not specify whether the claims are directed to a wired [like Fischer] or wireless power transfer systems. Kallmyer does describe an embodiment where the open loop is only used when the full communication system for the terminal may be unavailable (¶’s [61, 62, 137]), however, Chu (¶’s [07, 11, 26, 41, 79], Figs. 2-4B, & Claims 1 & 4), Tsai (¶[20]), and Lee (¶’s [152-156]) provide evidence of systems where limited communication and processing may be performed when a battery has limited power level such that it cannot perform full communication. One having ordinary skill in the art would understand that if these three evidentiary prior art references do not have enough power to sustain the full communication circuitry for feedback purposes, then their internal power 
It would have been obvious to a person having ordinary skill in the art to modify Fischer in view of Kutkut with Kallmyer to provide improved efficiency, safety, simplicity, and stability. 
The applicant has further argued that Kutkut does not teach open-loop fast charging mode, Kallmeyer does not teach fast charging and cannot use fast charging as it is wireless charging, and that an evidentiary reference’s apparent lack of the word “charging” (Sood) should invalidate the prior art combination. To all of these assertions, the examiner respectfully disagrees. As for Kutkut and Kallmeyer, the applicant is applying piecemeal analysis to them (In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).). Kutkut was not relied upon to teach fast charging, only the open loop mode; the fast charging was from the Fischer reference. As for Kallmeyer, the applicant is mistaken stating that fast charging cannot be performed in 
Independent Claim 10, Fischer teaches a terminal (10 see Figs. 1-3 & 5), wherein the terminal comprises: a charging management module (20, 402, & 406 of Figs. 1 & 5) configured to: when both a charger and the terminal are in an loop state (808 to 804 & 802 in Fig. 9, steps 926 & 932 of Fig. 10B, 1070 in Fig. 11, and 1300 of Fig. 12B, along with ¶’s [44, 58-63, 66-68, & 78-81] describes determining the charging mode supported by the charger 22 via 12 & 16), send an fast charging instruction (see Figs. 9-12B & ¶’s [44, 58-63, 66-68, & 78-81]) to the charger for instructing the charger to output an output voltage that has a voltage value being K times the value of a battery voltage value (one having ordinary skill in the art understands that as there will be an output voltage received [likely 5V in the USB system] and a battery voltage {likely 2.4V-4.2V as it is a lithium ion cell;, see ¶[32]}; that this output voltage would be greater than 1x the voltage of the battery cell).
Fischer is silent to the terminal being in an open-loop fast charging mode, determining, by the terminal, that both the terminal and the charger are in an open loop state; converting, by the terminal, the output voltage into a charging voltage, wherein the charging voltage has a voltage value being 1/K times the voltage value of the output voltage, and converting, by the terminal, the output current into a charging current, wherein the charging current has a current value being K times a current value of the output current, wherein a conversion coefficient K is a constant value, and K is any real number greater than 1; and charging, by the terminal, a battery according to the charging voltage and the charging current.

Kutkut further teaches converting, by the terminal, the output voltage into a charging voltage, wherein the charging voltage has a voltage value being 1/K times the voltage value of the output voltage, and converting, by the terminal, the output current into a charging current, wherein the charging current has a current value being K times a current value of the output current, wherein a conversion coefficient K is a constant value, and K is any real number greater than 1; and charging, by the terminal, a battery according to the charging voltage and the charging current. The communication of the currents and voltages are described by Fischer in Figs. 9-12B, where the buck converter of Kutkut meets the claim requirement of 1/K times the output voltage from the charger and K times the current, as one having ordinary skill in the art understands is the case, where a theoretical DC-DC power converter has an inverse relationship between the current and the voltage, as one having ordinary skill in the art understands). One having ordinary skill in the art understands that a DC-DC converter which bucks the voltage 
It would have been obvious to a person having ordinary skill in the art to modify Fischer with Kutkut to provide improved stability, safety, simplicity, flexibility, and costs.
The applicant has argued that as the secondary reference Kutkut does not have the exact same structure of the invention. The examiner respectfully disagrees. The examiner notes in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Fischer was employed to teach the interactions between the device with a rechargeable battery and a charger, while the Kutkut reference was employed to teach a device with a DC/DC converter which performs rapid/fast open loop charging (compare applicant’s Fig. 12) of a battery on the device. Therefore, the applicant’s arguments are respectfully refuted.
Fischer is silent to determining, by the terminal, that both the terminal and the charger are in an open loop state.
Kallmyer teaches determining, by the terminal, that both the terminal and the charger are in an open loop state (abstract, ¶’s [06, 07, 09, 16, 21, 23, 24, 42-44, 60, 61, 70, 81, 128, 136-138, esp. 42-44, 60, 61, 136-138], and Fig. 8 describe a system, like the applicant’s, in which both the closed loop and the open loop control are used in the control, and in an embodiment, under certain scenarios, like applicant’s Claims 5 and 7, when the charge/power level of the 
It would have been obvious to a person having ordinary skill in the art to modify Fischer in view of Kutkut with Kallmyer to provide improved efficiency, safety, simplicity, and stability. 
The applicant has further argued that Kutkut does not teach open-loop fast charging mode, Kallmeyer does not teach fast charging and cannot use fast charging as it is wireless charging, and that an evidentiary reference’s apparent lack of the word “charging” (Sood) should invalidate the prior art combination. To all of these assertions, the examiner respectfully disagrees. As for Kutkut and Kallmeyer, the applicant is applying piecemeal analysis to them (In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).). Kutkut was not relied upon to teach fast charging, only the open loop mode; the fast charging was from the Fischer reference. As for Kallmeyer, the applicant is mistaken stating that fast charging cannot be performed in wireless charging systems. Fast charging can be defined in many ways, and a simple google search comes up with many fast charging systems for wireless power (wattage, amperage, pulsing, etc.). As for how Kallmeyer applies, it is applicable as it deals with communications for charging a battery between a charger and device, just like the Fischer reference.
Dependent Claims 5-7, Fischer teaches when the charging mode supported by the charger further comprises a closed-loop fast charging mode, the method further comprises: detecting a voltage of a battery in the terminal to obtain the battery voltage value; when the battery voltage value is greater than a second preset threshold, sending a common charging 
Fischer fails to explicitly teach changing/switching between the open-loop charging mode and the closed-loop charging mode due to the voltage level of the battery.
Kallmyer teaches changing/switching between the open-loop charging mode and the closed-loop charging mode due to the voltage level of the battery (see cited sections above, esp. ¶’s [60, 61, 137])
It would have been obvious to a person having ordinary skill in the art to modify Fischer in view of Kutkut with Kallmyer to provide improved efficiency, safety, simplicity, and stability. 
Dependent Claim 8, Fischer teaches the obtaining, by a terminal, a charging mode supported by a charger connected to the terminal comprises: detecting, by the terminal, a voltage signal of a communication cable between the terminal and the charger to determine the charging mode supported by the charger (¶’s [33, 39, 42] describes the use of D+ & D-, which one having ordinary skill in the art represent the data/communication cables with their voltages representing the communication, ¶[42] describes these communication cables are used to determine the mode in Fig. 11, esp. step 1070).
Claim 9, Fischer teaches before the obtaining, by a terminal, a charging mode supported by a charger connected to the terminal, the method further comprises: sending, by the terminal, a request message to the charger connected to the terminal, wherein the request message is used to obtain the charging mode supported by the charger; and wherein the obtaining, by a terminal, a charging mode supported by a charger connected to the terminal comprises: receiving, by the terminal, a feedback message sent by the charger, the feedback message comprises the charging mode supported by the charger (as described by Figs. 9-12B).
Dependent Claim 22, the combination of Fischer, Kutkut, and Kallmyer teaches adjusting the terminal to operate in the open-loop fast charging mode if the terminal is not in the open-loop fast charging mode (one having ordinary skill in the art understands that if the device is turned off, or not charging yet, but starts charging in the fast [Fischer] open-loop [Kutkut & Kallmyer] charging mode, it will have been adjusted to do so, thus transitioning/adjusting from not charging yet to the open-loop fast charging mode which all devices which charge go from not charging to charging meets this limitation; applicant can advance prosecution by claiming that it changes from e.g. the closed loop/common charging mode to the open-loop fast charging mode).
Dependent Claim 23, the combination of Fischer, Kutkut, and Kallmyer teaches the open-loop fast charging instruction comprises the output voltage and the output current (open-loop charging [Kutkut & Kallmyer], fast charging [Fischer], Fischer discloses USB charging, so it would be 5V according to the standard, while Fig. 9 demonstrates either the current being instructed is either 100mA and 200mA).
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Kutkut and Kallmyer, further in view of Li et al (USPGPN 20170040821), as evidenced by Sood, Chu, Tsai, and Lee
Claim 21, Fischer teaches the terminal obtains the charging mode supported by the charger through wired communications between the terminal and the charger (USB communication described ¶[80]).
Fischer is silent to wireless communication with the charger.
Li teaches wireless communication with the charger (Fig. 5 demonstrates that there is communication with the charger for determining the mode; ¶[18] describes fast/rapid charging mode like Fischer, abstract describes segmented constant current modes supported; ¶’s [21, 36] describes the use of redundant wireless communication instead of wired communication with a charger for those situations when the normal charging device or host computer are connected, meaning that the charging system of Li has improved versatility over Fischer)
It would have been obvious to a person having ordinary skill in the art to modify Fischer in view of Kutkut and Kallmyer to provide improved versatility via redundancy.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The independent Claims would be allowable if the applicant incorporated both:
21 with “wireless communication” replaced with “wired communication” 
and 
amended Claim 22 which states “adjusting the terminal from a first charging mode to operate in the open-loop fast charging mode [[if the terminal is not in the open-loop fast charging mode]]”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859